DETAILED ACTION
This action is responsive to the Application filed 05/20/2020.
Accordingly, claims 1-30 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5-6, 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(i) Claims 5, 6 recite “first cold plate” (line 3), “second cold plate” (line 5); there is no antecedent basis for this “cold plate” limitation, especially from the corresponding base claim.  This limitation will be treated as a HW component, a rack layer, or a housing.
	(ii) Claim 16 n fact recites the limitation "the component" in line 4.  There is insufficient antecedent basis for this limitation (term) in the claim; this term will be treated as a hardware structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12, 14-15, 24, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al, USPubN: 2013/0104383 (herein Campbell)
	As per claim 1, Campbell discloses a datacenter cooling system (para 0011), comprising:
 	one or more flow controllers (controller … control flow of cooled coolant – para 0005) within a rack manifold (supply and return manifolds – para 0044, 0051 and return manifolds – para 0074, 0076; supply manifold – para 0072; Fig. 13 and return manifolds - para 0067 – Note1: electronic racks of datacenter servers – para 0069, 0083; server nodes – para 0053 – structured as multi-unit coolant distribution system for circulating liquid using cold plates – para 0064-0065 – via provision of coolant supply and return via respective manifold for each electronic rack unit  – para 0067 -  reads on datacenter controllers within a servers or rack manifold system of the multi electronic rack – see MCU system per Fig. 10, 13, 14), a server manifold, or server tray to facilitate movement of a coolant (para 0005, 0044, 0051, 0069, 0076, 0083, 0085) associated with a secondary cooling loop (para 0005; coolant to the secondary coolant loop – para 0082-0083; primary coolant loop, secondary coolant loop – para 0030; para 0085) to coolant
component within a server (see server node electronic rack, para 0083 and MCU rack manifold system from Note1) in response to the component monitoring (monitor … coolant temperature of each MCU – para 0075; MCU control 1 … coupled to a temperature sensor T1 – para 0076; component temperaturs- para 0077) its internal temperature (temperature associated … one first rack electronic component – para 0083).
	As per claim 5, Campbell discloses s datacenter cooling system of claim 1, further comprising: 
	a series coupling of two of the one or more flow controllers (para 0058) through two cold plates (series-connected pair, pair of processor modules – para 0059) so that a first flow controller controls a first flow of the coolant into a first cold plate and so that a second flow controller controls a second flow of the coolant as it exits the first cold plate and enters the second cold plate (tube from the first cold plate to the second cold plate - para 0059).
	As per claim 8, Campbell discloses at least one processor for a cooling system, comprising: at least one logic unit to control one or more flow controllers within a rack manifold, a server manifold, or server tray to facilitate movement of a coolant associated with a secondary cooling loop to cool a component within a server in response to the component monitoring its internal temperature. 
	( all of which being addressed in claim 1)
	As per claim 12, refer to claim 5
	 As per claims 14-15, Campbell discloses (at least one processor of claim 8), further comprising:  the at least one logic unit (para 0106) forming part of the component and associated with a temperature sensor within the component (.controller 1830, sensor 1848, 1803 – para 0092; coolant temperature - para 0096-0098) 
	the at least one logic unit forming part of the component and adapted to receive a temperature value from a temperature sensor (see para 0096-0098) of a connected component within the server (server units – para 0035; server nodes – para 0053), and adapted to facilitate a second movement of the coolant (adjusting flow of cooled coolant – claim 7, pg. 14; so that temperature … remains … specificed range … dynamically adjust flow .. through primary and secondary coolant loop, based on sensed temperatur of … coolant … automatically adjust flow of chilled coolant - para 0085) associated with the secondary cooling loop to cool the component and the connected component.
	As per claim 24, Campbell discloses a method for cooling a datacenter, comprising: providing one or more flow controllers within a rack manifold, a server manifold, or server tray to facilitate movement of a coolant associated with a secondary cooling loop; and enabling the one or more flow controllers to receive input from a component within a server that is associated with the secondary cooling loop to cool the component in response to the component monitoring its internal temperature.
	( all of which being addressed in claim 1)
	As per claim 28, refer to rejection of claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, 25-27 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Campbell et al, USPubN: 2013/0104383 (herein Campbell – incorporating Campbell2: 2013/0105139 by reference – see para 0001) in view of Martinez Garcia et al, USPubN: 2019/0200489 (herein M_Garcia), Byers et al, USPubN: 2019/0281725 (herein Byers) and Chopra et al, USPubN: 2020/0163251 (herein Chopra) 
	As per claims 2-3, Campbell discloses datacenter cooling system of claim 1, further comprising:
	 at least one processor for evaluating internal temperatures of one or more components (para 0075-0077, 0083) within the server (see server nodes – para 0083, 0053) with flow rates (coolant flow rates … exit temperatur, inlet temperature – para 0100) associated with the one or more flow controllers (heat exchanger – Fig. 20; Fig. 14 and controller 1470, MCU control 1, control 2, liquid-heat exchanger – para 0074-0076; MCUs 1501,  each comprise a … heat exchanger – para 0078), and for providing an output associated with a flow rate (see Campbell2: server assembly,  plates in series flow arrangement … desired flow rate – para 0064; temperature electronic rack is plotted versus … flow rate – para 0101; Fig. 20) for facilitating the movement of the coolant (refer to claim 1). 
	a cold plate (plates coupled to at least … rack electronic component to be cooled – para 0082, 0097) associated with the component; the one or more flow controllers facilitating the movement of the coolant (first electronic rack, second electronic rack … liquid-cooled cold plates coupled to … rack electronic components disposed within the second … rack to be cooled – para 0084) through the cold plate (liquid-cooled structures - para 0091, 0094); 
	Campbell does not explicitly disclose cooling system of claim 1 comprising: 
	(i) a learning subsystem for providing output associated with facilitating movement of the coolant by controlling the one or more flow controllers,
	 the learning subsystem executing a machine learning model to:
	(ii) process the internal temperature using multiple neuron levels of the machine learning model having the internal temperatures and having prior associated flow rates for the coolant; and 
	(iii) provide the output associated with the flow rate, from an evaluation of the prior associated flow rates, to the one or more flow controllers. 
	As for (ii) and (iii)
	Use of predictive techniques adapted to controller of a thermal system similar to Campbell’s datacenter is shown in M_Garcia, where control of a cooling unit utilizes adaptive predictive models with formulation of solutions adapted for stabilization of the thermal system and liquid coolant flow (para 0031) as signalling for minimizing consumption and maximizing setpoint target (para 0032); on basis of temperature received for control of data centers (para 0089); where optimization thereof utilizes experimental results per effect of a controller receiving temperatures and water flow variables (para 0007) present with the equipment -- such as rack or chassis of servers (para 0028-0029), where one of the adaptive controller approach utilizes Neural Network predictive control (para 0026), the Adaptive Predictive Controller technique thereby taking as input previous variables or previous input/output setting (para 0038) for iterating formulation of the learning rate (para 0027) by the adaptive thermal model (para 0043, 0008).  Hence, predictive model in form of a neural network controller to process neural nodes by way of received internal temperature and prior flow-related parameters/variables corresponding to cooling state or learning rate in flow the data-center rack enclosure or within a server chassis to facilitate flow of coolant as desired setpoint or rates is recognized.
	As for (i),
	Byers discloses machine learning techniques associated with energy balancing on cooling component via a thermal control system equipped with controllers operation over channles in cold plates (para 0086) or rack of data centers (para 0022), the machine learning adapted to rate and temperature changes to compensate for volume or time delivery setback, adjusting pumps about settings for coolant supply for the devices subjected to thermal load(para 0055) or predicting problems in the cooling system or pump failure (para 0056) where flow properties and thermal performance can be finetuned by the machine learning heuristics (para 0057); e.g. predict cooling needs, response time thereby to improve cooling control loops (para 0058). Hence, use of predictive or machine learning heuristics in a thermal system on basis of temperature and coolant rate associated with component or controllers of data centers to improve a flow rate over cold plates components or mitigate delays in fluid delivery responses entails machine learning adapted to channel plates controllers to address coolant delivery issuses or flow rate performance.
	Chopra discloses liquid cooling distribution system having heat exchangers disposed on channels of a rack (para 0059) as part of the cooling distribution system/network which comprises modules to be cooled such as cold plates (para 0080), the properties thereof (para 0071) to be studied and optimized to adapt porper heat exchange optimization settings to achieve the desired and effective coolant distribution, using a controller that monitors temperature to identify spots at which to activae higher coolant distribution power (para 0100), using artificial intelligence of including machine learning (para 0101) to compensate for temperature, pressure or response time via adaptive algorithm that would readjust a flow response or react to issues over flow rates.  Hence, artificial intelligence subsystem in a thermal system associated with NW rack controllers for coolant distribution (i.e. optimizing flow delivery for cooling rack components or cold plates) in terms of machine learning techniques that observe temperature changes and distribution issues to compensate for and react to setbacks due to flow rates -- on basis of temperature monitoring -  entals machine learning applied to rack controllers to address coolant flow issuse or distribution rate performance.
	Therefore, based on non-deterministic nature and scale of incertainties caused by hard-to predict enviroment influence and real-world changes that impact temperature, circulation condition, energy state and driving conditions of equipment designated to supply liquid or air to cool components targeted by a thermal system, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement/program the controller operation in Campbell technology for effect to improve flow rates, rebalancing heat with cooler liquid supply so that more advanced techniques (i.e. artificial intelligence by way of predictive models) can be adapted to the controllers as shown per the machine learning use in Byers and Chopra coolant distribution system, where the thermal system woud include a learning subsystem for providing output associated with facilitating movement of the coolant by controlling the one or more flow controllers – as per Bryers and Chopra-- the machine learning processing temperatures construed at the neuron levels of a Neural Network hierarchy – as per M_Garcia with use of previously trained variables; that is, output from the (learning) subsystem being associated with the coolant flow rate, and resulting from received temperatures or input evaluation from the previous or prior flow rates or distribution variables – as per M_Garcia resorting to neural networks as adaptive predictive model formulation imparted to the one or more flow controllers; because
	a) machine learning techniques can be used as a predictive model employing recursive evaluation of trained input on basis of output recorded after each training run, where the margin of difference between a trained input and output can be finetuned so that dissimilarity between what is predicted at the outset and the executed data would be progressively minimized (a matching point) by various execution of the model instances, each re-adapted with data from a prior run, such that upon time point of the input/output match, the training set deemed the solution to the machine learning model can be used as most optimum set of parameters one would feel confident to elect for configuring a task, setting a machine or a application flow; 
	b) machine learning techniques using collected temperature changes, previous setting on training data, prior learned values on coolant rates as part of a training set can finetune a set of coolant distribution parameters or equipment settings based thereon so that based on the input/output difference minimizing as set forth above, a most desirable solution for implementing coolant flow rate optimization, equipment settings, air/heat delivery issues adjustment as endeavored in Campbell’s thermal system can be achieved on basis of repetitive cycles of input/output correlation analytics, training input restructuring, and heuristics formulation made all the more easier and effective by a computer-based program into a controller attached with the cooling rate improvement paradigm
	As per claim 4, Campbell does not explicitly disclose datacenter cooling system of claim 3, further comprising: the one or more flow controllers modifying a second flow rate of the coolant associated with the secondary cooling loop to provide the flow rate in response to the output. 
	But based on the recursive effect of parameterizing a machine learning (neural node model) to retraining a coolant flow or heat distribution to components of a rack equipped with various cooling loops (primary and secondary), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement controllers functionality o that the controllers would use programmed training algorithms as set forth in rationale in claims 2-3 as iteration of machine learing runs,  to perform after conclusion of  first flow rate training, effect of modifying a second flow rate of the coolant associated with the secondary cooling loop to provide the flow rate in response to the output, because the regressive paradigm by which the best set of coolant distribution parameters or equipment settings can be obtained, as part of benefits in the use of machine learning set forth with claims 2-3.
	As per claims 9-10, refer to rationale set for claims 2-3 from above.
	As per claim 11, Campbell discloses at least one processor of claim 10, further comprising: an instruction output for communicating the output with the one or more flow controllers to modify a second flow rate of the coolant associated with the secondary cooling loop causing the flow rate in response to the output. (refer to claim 4)
	As per claims 25-26, refer to rejection of claims 2-3 from above.
	As per claim 27, refer to claim 4.	
Claims 6, 13, 29 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Campbell et al, USPubN: 2013/0104383 (herein Campbell – incorporating Campbell2: 2013/0105139 by reference – see para 0001) in view of Campbell et al, USPubN: 2008/0026509 (herein Campbell3) 
	As per claims 6, Campbell does not explicitly disclose (datacenter system of claim 1), further comprising: 
	a parallel coupling of two of the one or more flow controllers to two cold plates so that a first flow controller controls a first flow of the coolant from a server manifold into a first cold plate and so that a second flow controller controls a second flow of the coolant from the server manifold into the second cold plate. (refer to the 112 Rejection - Note2: cold plate will be treated as a rack layer or a housing of components in a given rack layer)
	Campbell discloses electronic subsystem layout in terms of multiple processors of the multiple components to be cooled, so that the processors are coupled to multiple cold plates (para 0058; Fig. 12), where the planer server (para 0063 ) liquid distribution through cold plates in parallel flow paths, with coupling of heat exchanger and MCU for a given rack layer also in parallel MCU arrangement (para 0069) affording coolant/air flow ingress and egress through distribution path for cooling air/liquid to cool the system controller having electronic components of the rack, including corresponding controller for each of parallel MCU (see MCU control 1, MCU control 2 – Fig. 14)
	Campbell3 discloses datacenter (para 0034) and thermal system with similar arrangement of planer server disposed in layered rack with parallel cold plates (Fig. 6 and text) coupled with parellel MCU to afford parallel coolant channels or loops (coolant fed in parallel - para 0047, para 0049-0050; para 0057-0058) between primary and secondary cooling loops (para 0052-0053, 0056) in accordance to inlet/outlet ports (Fig. 4B, 4C; para 0056) or supply/return manifolds (para 0050), the planar system using parallel cold plates (para 0041), exploiting a multi-chip configuration via highly paralled processor arrangement (para 0037) that maximizes volume increase in each planar package to facilate coolant passage increase, while reducing node presssure across modules of the electronics assembly(para 0038)
	Based on Campbell’s server nodes planar arrangement in which ingress/egress manifold-based path flows at different rack layers are supported with parallel coolant channels and coupling thereof with parallel cold plates, as well as parallel heat exchanger/MCU configuration, each in connection with corresponding control units (see Fig .14) in accordance to a multi-chip electronic operation from above, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to arrange each planer server in Campbell’s thermal rack system so that parallel coupling of two of the one or more flow controllers – as per Campbell3 use of parallel processors -  to two parallel-arranged cold plates – as set forth in Campbell and Campbell3 - so that a first flow controller controls a first flow of the coolant from a server manifold into a first cold plate and so that a second flow controller controls a second flow of the coolant from the server manifold into the second cold plate; because 
	using this parallel controllers to couple with parallel cold plates integrated with Campbell’s planar server’s distribution of coolant by way of manifolds equipment as set forth above, the coolant flow distributed via respective paths ingress and egress points through the cold plates arrangement and parallel channels thereof, at each server layer, can be particularly handled by each of the parallel controller in accordance with each end points of said channels, making use of the processors well in-tune with the desired parallel cold plates arrangement for the aim of enhancing distribution between server manifold end points arrangement via which cooling air/liquid under effect of these controllers is purported to timely cool components of the planar server on a real-time need basis, where the parallel controller configuration would increase throughput of the coolant supply in terms of dynamic, efficient servers response capable of matching any instantaneous surge/demand for cooling power required of the thermal system.
	As per claim 13, refer to rationale in claim 6.
	As per claim 29, refer to rationale of claim 6.
Claims 7, 30 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Campbell et al, USPubN: 2013/0104383 (herein Campbell – incorporating Campbell2: 2013/0105139 by reference – see para 0001) in view of Fischer et al, USPubN: 2013/0199772 (herein Fischer) 
	As per claim 7, Campbell does not explicitly disclose (cooling system of claim 1), further comprising: 
	(i) the secondary cooling loop to facilitate a second movement of the coolant or of a second coolant, the second movement characterized by a first flow rate to cool the component according to a temperature sensor external to the component; and 
	(ii) at least one processor to control an inline pump or a bypass pump in response to the component monitoring the internal temperature so that the inline pump or the bypass pump facilitates the movement of the coolant or of the second coolant, the movement characterized by a second flow rate to cool the component. 
	As for (i),
	Campbell discloses consideration of air temperature at the exit (para 0092) of the rack (see Campbell2: para 0030; temperature sensor …  egress side of … second electronics rack – para 0093) implemented with primary and secondary cooling loops (refer to claim 1; see Campbell2: para 0093) whose support is characterized by path flow and manifold entry/exit points (refer to claim 1) hence use of external temperature reading (*) to activate valve or pump (Campbell: para 0092) associated with coolant supplying is recognized. 
	As for (ii),
	Fischer discloses HVAC system with variety of pumps - e.g. inline pump - to be used to provide a wide range of flow distribution and presssure performance capabilities (para 0067), where activation of a flow or pressuure characteristics to control the flow or associated valve/pump fittings can make use of heat exhanger bypass settings acting on the pump or valves (para 0071) to divert liquid away from the heat exchanger return cycles (para 0040); e.g. as a means to preserve a cooling loop as spare to the primary handling loop. Hence, use of inline pump coupled to settings of pump bypass to enhance chilling or heating control mode is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement control surrounding coolant distribution to components of a planar server in light of cooling loops operation and pump/valves fittings in Campbell so that 
	1) following the primary cooling loop and flow passage cycles through end points of cold plate/heat exchanger planar context, the corresponding secondary cooling loop would be activated to facilitate a second movement (e.g recycling the coolant for a second pass or bypassing this cycle) of the coolant or of a second coolant, the second movement characterizing part of a first flow rate which is being processed according to read of a temperature sensor external to the component - as pre  (*) from above -  through which the first cooling flow has passed; 
	2) effect of facilitating the movement of the coolant or of the second coolant, as movement characterized by a second flow rate to cool the component would make use of processor control over an inline pump or a bypass pump – as set forth in Fischer - in response to the component monitoring the inlet or outlet temperature readings so that the inline pump or the bypass pump can be activated to actuate the movement, in terms of inline pumping or bypass activation thereof;  because 
	control afforded with processor programming would automate actuation needed to handle conditions related to cooling a component supported by the multi-electronic controller embodiment in Campbell server rack system, and use of sensor means disposed to monitor temperatures from the inlet parts of a given cooling loop (primary loop portion) or outlet part thereof (temperature reads at the outside of a secondary loop) would support automated activation by the processor of flow required to cool respective components of Campbell’s system, including actuation being processor-triggered by internal or external temperatures associated with the path or channel via which a coolant or volume thereof is to be circulated to cool a target component, where automated actuation can affect valve or pump fittings to enhance the flow, including augmenting a inline pumping effect of liquid and augmenting a first flow, or bypassing a cycling pump or deactivating its fittings for creating of a different flow per effect of circumventing a pump-based recycling of liquid.
	As per claim 30, Campbell discloses method of claim 24, further comprising: facilitating a second movement of the coolant or of a second coolant, the second movement characterized by a first flow rate to cool the component according to a temperature sensor external to the component; controlling an inline pump or a bypass pump in response to the component monitoring the internal temperature so that the inline pump or the bypass pump facilitates the movement of the coolant or of the second coolant, the movement characterized by a second flow rate to cool the component.  
	( all of which being addressed in claim 7)
Claims 16-17, 20-21 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Evans et al, USPubN: 2018/0204116 (herein Evans) in view of Martinez Garcia et al, USPubN: 2019/0200489 (herein M_Garcia)
	As per claim 16, Evans discloses at least one processor for a cooling system, comprising: at least one logic unit to train (para 0006) one or more neural networks (para 0027) having hidden layers (para 0028) of neurons for evaluating internal temperatures (deep neural network … predict … temperature of the data center – para 0032; state of a data center, processing state input, data center setting slate through … machine learning, predicted resource efficiency of the data center – claim 1, pg. 7; state data may include … temperatures – para 0020) of the at least one processor (e.g. data center … holds computer servers – para 0002: data center … correspoinding computer systems – para 0004; computing system, back-end, front-end components, data server, client, server … respective computers – para 0073-0074 ) and prior associated prior data center constraints (e.g. historical data, sampling, training constraint models to predict … settings – Fig. 3; constraint on the temperature of the data center … sample of training data – para 0006) used to cool the component. 
	B) Evans does not explicitly disclose neural networks for evaluatiing internal processor temperatures and prior associated flow rates for a coolant (to cool a component – refer to USC 112 Rejection, the “component” treated as HW, processor, or computer/component housing/enclosure)
	Information passed as training input into an adaptive predictive model is shown in M_Garcia as information passed for training coolant flow (para 0028-0029, 0031-0032), where iterative adaptive model runs based thereon include Adaptive Neural Network algorithms, using received temperatures and water flow variables (para 0007) present with the equipment of data centers (para 0089), the Adaptive Predictive Controller technique thereby taking as input previous variables or previous input/output setting (para 0038) for iterating formulation of the learning rate (para 0027) by the adaptive thermal model (para 0043, 0008).  Hence, predictive model in form of a neural network controller to process neural nodes by way of received internal temperature and prior flow-related parameters/variables corresponding to cooling state or learning rate in flow the data-center rack enclosure or within a server chassis to facilitate flow of coolant as desired setpoint or rates is recognized.
	Thus, based on Evans aim at achieving control strategies on electric equipment or software and proper set points (para 0016) to provide efficient cooling of the data centers, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement data center temperature-related constraints in Evans’s training so that neural networks in Evans are configured for traing and evaluatiing internal processor temperatures coupled with variable input obtained from previous/prior associated flow rates for a coolant – as per M_Garcia formulation of learning over flow rates of coolant to cool a data center component; because
	machine learning techniques (e.g .neural network model) can be used as a predictive model employing recursive evaluation of trained input on basis of output recorded after each training run, where the margin of difference between a trained input and output can be finetuned so that dissimilarity between what is predicted at the outset and the executed data would be progressively minimized (a matching point) by various execution of the model instances, each re-adapted with data from a prior run, such that upon time point of the input/output match, the training set deemed the solution to the machine learning model can be used as most optimum set of parameters one would feel confident to elect for configuring a task, setting a machine or a application flow, the machine learning paradigm (deep NN analytics) achieving efficiency and high responsiveness for coolant delivery underlying the thermal management at the data center, which would not only fulfill designers cooling strategies in satisfying targetting setpoints and quality of the service associated therewith, but also optimize a cost function representative of a desirable business solution that matches delivery of coolant/cooled air that steadily satisfy various or ever-changing temperature demands with minimized expense on energy and utilization of equipment resources. 
	As per claim 17, Evans discloses at least one processor of claim 16, further comprising: 
 the at least one logic unit to evaluate an internal temperature of the at least one processor (refer to claim 16) with the one or more neural networks (refer to claim 16) and to output an instruction (refer to evaluating coolant rates per rationale B in claim 16) to facilitate cooling of the at least one processor (e.g. data center … holds computer servers – para 0002: data center … correspoinding computer systems – para 0004; computing system, back-end, front-end components, data server, client, server … respective computers – para 0073-0074).
	As per claim 20, Evans discloses a datacenter cooling system, comprising: at least one processor to train one or more neural networks having hidden layers of neurons for evaluating internal temperatures of one or more processors and prior associated flow rates for a coolant used to cool the one or more processors. 
	( all of which being addressed in claim 16)
	As per claim 21, refer to rejection of claim 17.
Claims 18-19, 22-23 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Evans et al, USPubN: 2018/0204116 (herein Evans) in view of Martinez Garcia et al, USPubN: 2019/0200489 (herein M_Garcia) and Campbell et al, USPubN: 2013/0026509 (herein Campbell3)
 	As per claim 18, Evans discloses at least one processor of claim 17, further comprising:
 an instruction output for communicating the output with one or more flow controllers to modify a flow rate of coolant (refer to rationale B in claim 16) 
	Evans does not explicitly disclose 
	communicated output to controller to modify coolant flow rated as flow associated a secondary cooling loop to cause a second flow rate that is responsive to the output and that facilitates the cooling of the at least one processor’
	one logic unit adapted to receive a temperature value from a temperature sensor of a connected component within a server, and adapted to facilitate cooling of at least one processor and the connected component in response to the temperature value received
	Campbell3 discloses datacenter (para 0034) and coolant distribution system (coolant of a controlled temperature and pressure – para 0036) with similar arrangement of planer server disposed in layered rack with parallel cold plates (Fig. 6 and text) coupled with parellel MCU to afford parallel coolant channels or loops (coolant fed in parallel - para 0047, para 0049-0050; para 0057-0058) between primary and secondary coolant loops (para 0052-0053, 0056) in accordance to inlet/outlet ports (Fig. 4B, 4C; para 0056) or supply/return manifolds (para 0050), the planar system using parallel cold plates (para 0041), exploiting a multi-chip configuration via highly paralled processor arrangement (para 0037) that maximizes volume increase in each planar package to facilate coolant passage increase, while reducing node presssure across modules of the electronics assembly(para 0038); thus, control output associated with parallel configuration of channels effecting boost to coolant flow to modify the amount of coolant flow (para 0058) and mitigating effect of pressure influence over components and equipment of a planar server thermal or cooling flow arrangement in terms of improving secondary loop flow response is recognized.
	Therefore, based on temperatures received in Evans for configuring a training and use of equipment settind (pump – para 0036) to implement adjust to a coolant distribution as in Campbell3, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement controller programming in Evans so that 
	1) output from controller analyses or estimates; e.g. using trained data for machine learning, are geared for communicating signals/actions to rack components of the thermal system, including controller-provided instructions to modify coolant flow rated as flow associated a secondary cooling loop – as in Campbell3 - to cause a second flow rate – a modified coolant flow as in Campbell3 - that is responsive to the output and that facilitates the cooling task of the at least one processor;
	2) logic associated therewith including processor capability to receive a temperature value from a temperature sensor of a connected component within a planar server, and adapted to facilitate cooling of at least one processor and the connected component in response to receipt of temperature value – as set forth in Evanst; because
	Programmed instructions provided as control strategies or training scope using various techniques carried by processors associated with sensors installed within the thermal system for improving cooling distribution and coolant flow as set forth above, would benefit from automated actuation needed to handle conditions related to cooling a component supported by the multi-electronic controller embodiment in Campbell3 server rack system, and use of sensor means disposed to monitor temperatures from the inlet parts of a given cooling loop (primary loop portion) or outlet part thereof (temperature reads at the outside of a secondary loop) for formulating a computer process or training as set forth in Evans, would help derivation of deep learning over captured metrics, estimation output over the best courses of implementing temperature sustenance in conjunction with coolant flow adjusting, or automatic activation by the processor of flow required to cool respective components of the system; e.g. actuation being processor-triggered by internal or external temperatures obtained from the paths or channels (dictated by implementation of different coolant loops) via which a coolant or volume thereof is to be circulated to cool a target component, where automated actuation can affect valve or pump fittings to enhance the flow, including augmenting pumping effect of liquid and augmenting a first flow, or deactivating pressure fittings to generate of a different flow or a reduced coolant amount
 	 As per claims 22-23, refer to rationale in claims 18-19 from above.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 14, 18 of copending Application No. 16,885,105 (hereinafter ‘105) in view of M_Garcia, USPubN: 2019/0200489.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each oth 
	 	Instant claim 16						‘105 claim 14
At least one processor for a cooling system, comprising: at least one logic unit to train one or more neural networks having hidden layers of neurons for evaluating internal temperatures of the at least one processor and prior associated flow rates for a coolant used to cool the component
cooling system, comprising: at least one logic unit to train
 one or more neural network having hidden layers of 
neurons for evaluating temperatures that are associated 
with one or more components within a datacenter, and 
that are associated with flow rates for a refrigerant used to cool the one or more components.


	‘105 does not recite “prior associated flow rates” as part of evaluating by the neural network training.
	But one would be motivated to use prior variable settings in the recursive Neural Network configuration by M_Garcia (para 0038, refer to rationale of claims 2-3) to implement evaluation of temperature and coolant rate flow in accordance with the machine learning in ‘105 because feedback from a past/prior training run serving a parametric set reintegrated or fed back into different training input cycles would help achieving finetuning of  input/output correlation that results in minimization of the difference between the predicted and outputted sets thereby reaching a solution to the machine learning effort.  
	Hence, instant claim 16 would be deemed obvious over the language of ‘105 claim 14
	Instant claim 20 recites the same limitations of instant claim 1, whereas ‘105 claim 18 contains the similar limitations of ‘105 claim 14.
	Hence, instant claim 20 is deemed obvious over the datacenter of ‘105 claim 18. 
	 Instant dependent claims 17-19, 21-23 are thus unpatentable for being dependent on a rejected base claim.
Claims 16, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 15, 19 of copending Application No. 16,891, 999 (hereinafter ‘999) in view of M_Garcia, USPubN: 2019/0200489.
		Instant claim 16					‘999 claim 15
At least one processor for a cooling system, comprising: at least one logic unit to train one or more neural networks having hidden layers of neurons for evaluating internal temperatures of the at least one processor and prior associated flow rates for a coolant used to cool the component
At least one processor for a cooling system, comprising: at least one logic unit to train one or more neural network having hidden layers of neurons for evaluating temperature requirements of one or more racks to be hosted in a container, for evaluating flow rates or flow volumes of a coolant and for providing an output for facilitating circulation of the coolant


	‘999 does not recite “prior associated flow rates” as part of evaluating by the neural network training.
	But this feature has been deemed obvious using the Neural network formulation in M_Garcia as set forth above.  Therefore, instant claim 16 is deemed obvious over ‘999 claim 15.
	Instant claim 20 recites the same limitations of instant claim 16; whereas ‘999 claim 10 recites the same “hidden layers of neurons” for evaluationg flow rate of coolant in assocation with temperatures. Hence, by virtue of the obviousness set forth with the teachings by M_Garcia, instant claim 20 would be deemed obvious over the subject matter of ‘999 claim 19.	
	Instant dependent claims 17-19, 21-23 are thus unpatentable for being dependent on a rejected base claim.
	Election/Restrictions
The applicants are highly recommended for electing or restricting the set of claims as currently presented, as the subject matter thereof can be identified as belonging to two subsets belonging to distinct classification or Species; notably in terms of (1) first subset: claims 1-15, 24-30 and (2) second subset: claims 16-23
This application contains claims directed to the following patentably distinct species, or subsets, one (1) related to rack controller of a datacenter having loop, manifold and coolant movement, namely as CPC classification H05K7/20263, H05K7/20709, and (2) the other being neuron layers of a neural network trainning for evaluating temperatures and coolant rates, namely under CPC classfication G06N20/00 or G06N3/0454. The species are independent or distinct because each species can exist and function independently without the other species; i.e. rack controller and loop/manifold in terms of egress/ports components per (1) being independent from neurons processing to train data abstracted with model related to estimating temperature or liquid flow per (2).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, the subject matter of the identified species has been FULLY addressed by the prosecution. 
Howver, Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Election of the species as part of advancing prosecution would mitigate burden of an examiner and would ulimatedly help classification of the subject matter in case allowance to the case is visible or identifiable. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 24, 2022